



Exhibit 10.2
Form 2019 Executive Performance Agreement -
Section 16 Officer
 
Pursuant to the Cerner Corporation 2018 Performance Compensation Plan, effective
as of January 1, 2018
(the “2018 CPP”)
 



Plan Metrics
Your annual Target Bonus Level (TBL) is $«Total_TBL».
Your Performance Metric Payout will be based on attainment of the following
Performance Metrics:
Weighting
Performance Metric
PF Applies
Scope
50%
Adjusted Earnings per Share (Adjusted EPS)
Yes
Corporate
25%
Revenue
Yes
Corporate
25%
Free Cash Flow
Yes
Corporate



Your Performance Metric Payout will be calculated based on the Attainment % of
Performance Metric set forth in the table below.


Adjusted EPS              Revenue      Free Cash Flow

 
Attainment % of Performance Metric*
Payout %
  
103%
140%
 
102%
120%
 
100% (target)
100%
 
98%
75%
 
96%
50%
 
<96%
0%

 
Attainment % of Performance Metric*
Payout %
  
102%
140%
 
101%
120%
 
100% (target)
100%
 
98%
75%
 
97%
50%
 
<97%
0%

    

 
Attainment % of Performance Metric*
Payout %
  
111%
140%
 
105%
120%
 
100% (target)
100%
 
95%
75%
 
89%
50%
 
<89%
0%



*Percentages are year-end target percentages rounded to the nearest whole
number.


The calculated Performance Metric Payout may also be increased or reduced as
described herein or as otherwise provided in the 2018 CPP; provided, however, in
no event may your total Performance Metric Payout for the year be more than 200%
of your annual TBL.


Payout Adjustment - Based on Performance Factor (PF)
You will receive a quarterly and an annual PF rating determined by your direct
manager, which rating may affect your calculated Performance Metric Payout as
set forth below.


At the discretion of the Compensation Committee or management, your Performance
Metric Payout for any quarter or for the year may be decreased or, at the
discretion of the Compensation Committee, increased in either case pursuant to
your PF rating or otherwise; provided, however, in no event may your calculated
Performance Metric Payout for the full year exceed 200% of your annual TBL.













--------------------------------------------------------------------------------





Payment Terms, Schedule and Criteria
Terms
Payment for Adjusted EPS and Revenue Metrics
Payment based on the for Adjusted EPS and Revenue metrics will be calculated
quarterly based on approved quarterly targets that build cumulatively to a
full-year target. If you are in an eligible role for a full calendar year, for
each of the first three quarters of the year, you will be eligible to be paid
15% of your annual TBL opportunity, as adjusted for the applied weighting above,
based on these metrics and at year-end, 55% of your annual TBL opportunity, as
adjusted for the applied weighting above, will be calculated based on the
full-year targets. If you are in an eligible role for less than a full calendar
year, your dollars available for any quarter or the year will be proportionately
reduced.
Payment for Free Cash Flow Metric
Payment based on the Free Cash Flow metric will be calculated based on approved
quarterly targets that build cumulatively to a full-year target. Each quarter,
you will be eligible to be paid 25% of your annual TBL opportunity, as adjusted
for the applied weighting above, for these metrics.


Timing Code definitions of specific payment timing are located in the 2018 CPP
Glossary (updated effective January 1, 2019) located on uCERN.


Changes to your TBL, based on any compensation adjustments, will be reflected in
payment calculations on a pro-rata basis for the appropriate quarters. As a
Section 16 Officer, your first quarter performance-based compensation
opportunity is based on (i) your TBL approved last year and (ii) the approved
2019 CPP quarterly metrics. Your second and third quarter and year-end
performance-based compensation opportunity is based on (i) your new TBL approved
this year and (ii) the approved 2019 CPP quarterly and annual 2019 CPP metrics,
both as established by the Compensation Committee at the end of the first
quarter (usually in March). In its sole discretion, the Compensation Committee
may elect to change your TBL or 2019 CPP metrics after being initially
established or any other time.
Corrections to prior period payments may be made and applied to current period
payments earned to ensure accurate incentive payments.
Timing
Payment of earned TBL will be made approximately sixty (60) days after the end
of a quarter in which such payment is earned.
Criteria
1.
In order to be eligible for any payments under this Agreement, Cerner must have
received your signed Cerner Associate Employment Agreement, which governs the
terms and conditions of your employment with Cerner.

2.
Participation under this Agreement begins as of the beginning of the first full
quarter of employment in, or assignment to, an eligible role under the 2018 CPP.
If you are newly eligible to participate under this Agreement, you will satisfy
the "full quarter" requirement as long as you are actively working within the
first sixteen (16) working days of the quarter.

3.
Payments under the 2018 CPP for any one quarter or the year will be forfeited if
you fail to complete performance reviews/self-appraisals as required by Cerner's
Human Resources group. Any balance of the payout that could have been attained
is forfeited and will not be paid in subsequent quarters.

4.
Exceptions to the above items will be considered and determined by the Plan
Administrator(s), in its sole discretion.

Other Considerations


1.
Termination of Eligibility: Your eligibility under the 2018 CPP will be
terminated immediately in the event of termination of employment with Cerner
Corporation or any of its subsidiaries (“Cerner”), for any reason (voluntarily
or involuntarily), or transfer to a non-Cerner Performance Plan (CPP) eligible
role. Payments are earned only for completed periods (quarters, semi-annual, or
annual metrics); i.e., if employment with Cerner is terminated or if
participation in the 2018 CPP is otherwise terminated at any time before the
completion of a period, no incentive will be earned or paid for that period. You
will be entitled to payment for the earned CPP incentive only if you are
employed in your CPP-eligible role on the last day of the fiscal period. The
2018 fiscal year calendar can be found in Exhibit III of the 2019 CPP Glossary
(effective January 1, 2019) available on uCERN.

2.
Leave of Absence: If you are not actively at work for more than six weeks of any
quarter, your Performance Metric Payout will be reduced as set forth in the CPP
Leave Policy (located on uCERN).






--------------------------------------------------------------------------------





3.
Repayments to Cerner: In the event your employment is terminated, for any reason
(voluntarily or involuntarily), and you owe money to Cerner, for any reason, or
you are required to return incentive payments, Cerner may deduct the amounts
owed from all accounts due to you, such as salary, advances, vacation pay,
expense reimbursements, incentive payments, and other Cerner monies owed to you.
To the extent such amounts are not setoff, you will remain liable for any
remaining balance. Cerner reserves the right to collect any outstanding balance
through legal means if necessary.

4.
Incentive Payment Recovery; Clawback: 

a.
In the Event of a Restatement. If Cerner implements a Mandatory Restatement (as
defined in Section 9 of the 2018 CPP), which restatement relates in whole or in
part to the 2019 fiscal year or prior years while you were eligible for CPP,
some or all of any amounts paid as an incentive payment earned by you under this
Agreement and related to such restated period(s) shall be recoverable and, as
determined appropriate by Cerner's Board of Directors, must be repaid within
ninety (90) days of such restatement(s) or such other period as determined by
the Board of Directors.  The amount which must be repaid, if any as determined
by the Board of Directors, will be up to the amount by which the compensation
paid or received exceeds the amount that would have been paid or received based
on the financial results reported in the restated financial statement, in each
case determined by the Plan Administrator.  Any amount required to be repaid may
be repaid directly by you, setoff against future amounts owed to you by Cerner
under this Agreement (if such amounts will be earned and paid within the ninety
(90) day payment period) or any other amount owed to you by Cerner, as permitted
by applicable law, or paid as otherwise agreed in writing between you and
Cerner. Cerner will not be required to award additional CPP payments should the
restated financial statements result in a higher CPP payout.

b.
In the Event of Fraud or Misconduct. Additionally, if Cerner implements a
Mandatory Restatement, which restatement relates in whole or in part to the 2019
fiscal year or prior years while you were eligible for CPP, all amounts paid as
an incentive payment earned by you under this Agreement and related to such
restated period(s) shall be fully recoverable if it is determined by Cerner’s
Board of Directors that you engaged in fraud or misconduct that caused or
partially caused the need for the restatement and must be repaid within ninety
(90) days of such restatement(s) or such other period as determined by the Board
of Directors.  Any amount required to be repaid may be repaid directly by you,
setoff against future amounts owed to you by Cerner under this Agreement (if
such amounts will be earned and paid within the ninety (90) day payment period)
or any other amount owed to you by Cerner, as permitted by applicable law, or
paid as otherwise agreed in writing between you and Cerner.

c.
Dodd-Frank Clawback. Additionally, any amounts paid under the 2018 CPP and this
Agreement may be subject to certain provisions of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 (“Dodd-Frank”) that will require
Cerner to recover certain amounts of incentive compensation paid to certain
executive officers if Cerner is required to prepare an accounting restatement
due to the material noncompliance of Cerner with any financial reporting
requirements under any applicable securities laws. By participating in the 2018
CPP and whether or not any compensation is ultimately paid hereunder, you agree
and consent to any forfeiture or required recovery or reimbursement obligations
of Cerner with respect to any compensation paid to you that is forfeitable or
recoverable by Cerner pursuant to Dodd-Frank and in accordance with any Cerner
policies and procedures adopted by the Compensation Committee in order to comply
with Dodd Frank, even if such policies or procedures are adopted in the future.

5.
Modifications to this Agreement: The Plan Administrator reserves the right, in
its sole discretion, to interpret and modify this Agreement: (a) during the
performance period to coincide with changing corporate objectives, and (b)
during or after the performance period to: (i) avoid windfall payments
unintentionally derived from the 2018 CPP design that may result from the highly
variable nature of many Client Agreement(s) or market conditions and/or (ii)
adjust payments or terminate this Agreement when an Associate’s performance has
been documented by management to be unacceptable. Such modifications will occur
only under the authority of the Plan Administrator(s), in its sole discretion.
Any component of this Agreement may be adjusted to ensure that you receive
adequate, yet reasonable, compensation.

Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth in the 2018 CPP Glossary (updated effective January 1, 2019).





